United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-522
Issued: October 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 16, 2009 appellant filed a timely appeal from the November 12, 2009 merit
decision of the Office of Workers’ Compensation Programs, which granted a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant has more than three percent impairment of the right upper
extremity and one percent impairment of the left upper extremity.
FACTUAL HISTORY
On March 12, 2008 appellant, a 54-year-old mail handler, filed an occupational disease
claim alleging that he developed bilateral wrist conditions as a result of repetitive employment
activities. The Office accepted his claim for bilateral carpal tunnel syndrome (CTS). Appellant
underwent approved surgery for right CTS release on July 22, 2008 and returned to full duty on
August 25, 2008. On October 31, 2008 he requested a schedule award.

Appellant submitted a February 16, 2009 report from Dr. Stuart J. Fischer, a Boardcertified orthopedic surgeon, who stated that appellant had reached maximum medical
improvement on August 25, 2008, when he returned to full duty. Dr. Fischer noted no subjective
complaints, no restrictions of movement and “no other pertinent findings.” He opined that
appellant had a two percent permanent impairment.
The Office referred appellant to Dr. Jeffrey Lakin, Board-certified in the field of
diagnostic radiology, for an examination and an opinion as to the degree of permanent
impairment to his upper extremities. In an April 3, 2009 report, Dr. Lakin reviewed appellant’s
medical history and provided examination findings. Examination of the left upper extremity
revealed full active range of motion of the bilateral shoulders, elbows, wrists and digits. The
shoulders and elbows were nontender, with no deformity and no instability. There was a
negative Tinel’s response in the left wrist; two-point discrimination was six millimeters (mm) on
all digits tested and there was no thenar or hypothenar atrophy. Grip and pinch strength were
5/5. Sensation was intact to light touch.
Examination of the right upper extremity showed well-healed incisions in the wrist crease
and the proximal portion of the hand consistent with the July 22, 2008 surgery. Two-point
discrimination was six mm on all digits tested. Grip and pinch strength were 4/5. There was no
evidence of any thenar or hypothenar atrophy. Results of Tinel’s, Phalen’s and carpal
compression testing were negative. The examination of both upper extremities was negative for
Tinel’s test of the median nerve at the proximal forearm and elbow.
Dr. Lakin referred to Tables 15-14, 15-21, 15-23 of the 6th edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides), to
determine the degree of appellant’s impairment due to his accepted carpal tunnel syndrome.
Based on normal physical findings, but abnormal electromyogram/nerve conduction velocity
(EMG/NCV), he concluded that appellant had a one percent impairment of the left upper
extremity. Dr. Lakin opined that a mild motor deficit in the right upper extremity corresponded
to a three percent impairment of the right upper extremity. He stated that appellant reached
maximum medical improvement as of the date of his return to work on August 24, 2008.
In a report dated April 26, 2009, the district medical adviser (DMA) concurred with
Dr. Lakin’s rating. He noted that Dr. Lakin had assigned a one percent impairment rating based
on normal physical findings but abnormal EMG and NCV in the left upper extremity and a three
percent impairment rating due to a motor deficit in the right upper extremity. The DMA opined
that Dr. Lakin’s April 3, 2009 report and physical findings were “complete and accurate to
within a reasonable degree of medical certainty,” and that he properly referred to Tables 15-14,
15-21 and 15-23 of the 6th edition of the A.M.A., Guides in reaching his conclusion. He agreed
that August 24, 2008 was the date of maximum medical improvement.
By decision dated May 12, 2009, the Office granted a schedule award for three percent
impairment of the right upper extremity and one percent impairment of the left upper extremity.
The award covered the period August 24 through November 19, 2008.

2

On May 26, 2006 appellant requested a telephonic hearing, which was held on
September 11, 2009. At the hearing, he testified that residuals from his accepted carpal tunnel
syndrome dramatically limited his ability to function. Appellant was provided 30 days to
provide additional medical evidence.
In a November 12, 2009 decision, an Office hearing representative affirmed the May 12,
2009 decision. He found that Dr. Lakin provided a thorough report of his clinical findings and
diagnostic tests, with reference to the appropriate tables from the A.M.A., Guides.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.1 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.2 Effective May 1, 2009,
schedule awards are determined in accordance with the A.M.A., Guides (6th ed. 2008).3
ANALYSIS
Under the sixth edition of the A.M.A., Guides, impairments of the upper extremities are
covered by Chapter 15. Entrapment neuropathy, such as carpal tunnel syndrome, is addressed at
section 15-4f.4 Having established the diagnosis of carpal tunnel syndrome, the next step in the
rating process is to consult Table 15-23, entitled “Entrapment/Compression Neuropathy
Impairment.”5 The table provides a series of grade modifiers from zero to four and a range of
corresponding upper extremity impairments from zero to nine percent. Grade modifiers are
assigned based on a combination of factors including test findings, history and physical
findings.6
Dr. Lakin cited Tables 15-14, 15-21 and 15-23 as the basis for his impairment rating. He
concluded based on normal physical findings but abnormal EMG/NCV, that appellant had a one
percent impairment of the left upper extremity. Dr. Lakin opined that a mild motor deficit in the
1

For a total loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1) (2006).
2

5 U.S.C.

20 C.F.R. § 10.404 (2009).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Example 1
(January 2010).
4

A.M.A., Guides 432.

5

Id. at 448-49.

6

Id. Additional grade modifications are permitted using the QuickDASH (Disabilities of the Arm, Shoulder and
Hand) functional assessment tool.

3

right upper extremity corresponded to a three percent impairment of the right upper extremity.
He did not, however, explain how he arrived at his rating.
Dr. Lakin did not assign grade modifiers, as prescribed by the A.M.A., Guides.7 For the
left upper extremity, under Table 15-23 normal physical findings but abnormal test findings
would result in a Grade 1 modifier. The default impairment value for a Grade 1 modifier under
Table 15-23 is two percent impairment of the upper extremity. Dr. Lakin did not provide any
salient explanation as to why he awarded appellant one percent impairment rating for the left
upper extremity, and the justification for such an award is not readily discernable from his report.
For the right upper extremity, a mild motor deficit would result in a Grade 3 modifier, with a
default rating of eight percent. Dr. Lakin did not explain why his three percent impairment
rating is appropriate under the A.M.A., Guides.
The DMA stated that Dr. Lakin’s report and physical findings were “complete and
accurate to within a reasonable degree of medical certainty,” and that he properly referred to
Table 15-14, Table 15-21 and Table 15-23 of the 6th edition of the A.M.A., Guides in reaching
his conclusion. He did not, however, explain how he arrived at the proposed impairment rating
by applying the provisions of the 6th edition of the A.M.A., Guides. Accordingly, the Board
finds that the case is not in posture for decision. The matter will be remanded to the Office for
clarification of the basis for the three percent impairment of the right upper extremity and one
percent impairment of the left upper extremity under the A.M.A., Guides.
CONCLUSION
The Board finds that the case is not in posture for decision as to the extent of appellant’s
upper extremity impairment.

7

A.M.A., Guides 448.

4

ORDER
IT IS HEREBY ORDERED THAT the November 12, 2009 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for further action
consistent with this decision.
Issued: October 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

